Name: Commission Regulation (EC) No 1763/98 of 10 August 1998 on the issue of import licences for high-quality fresh, chilled or frozen beef and veal
 Type: Regulation
 Subject Matter: consumption;  trade;  animal product;  foodstuff;  tariff policy
 Date Published: nan

 EN Official Journal of the European Communities11. 8. 98 L 223/3 COMMISSION REGULATION (EC) No 1763/98 of 10 August 1998 on the issue of import licences for high-quality fresh, chilled or frozen beef and veal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 936/ 97 of 27 May 1997 opening and providing for the admin- istration of tariff quotas for high-quality fresh, chilled and frozen beef and for frozen buffalo meat (1), as last amended by Regulation (EC) No 1680/98 (2), Whereas Regulation (EC) No 936/97 provides in Articles 4 and 5 the conditions for applications and for the issue of import licences for meat referred to in Article 2(f); Whereas Article 2(f) of Regulation (EC) No 936/97 fixes the amount of high-quality fresh, chilled or frozen beef and veal originating in and imported from the United States of America and Canada which may be imported on special terms for the period 1 July 1998 to 30 June 1999 at 11 500 tonnes; Whereas it should be recalled that licences issued pursuant to this Regulation will, throughout the period of validity, be open for use only in so far as provisions on health protection in force permit, HAS ADOPTED THIS REGULATION: Article 1 1. All applications for import licences from 1 to 5 August 1998 for high-quality fresh, chilled or frozen beef and veal as referred to in Article 2(f) of Regulation (EC) No 936/97 shall be granted in full. 2. Applications for licences may be submitted, in accordance with Article 5 of Regulation (EC) No 936/97, during the first five days of September 1998 for 1487,247 tonnes. Article 2 This Regulation shall enter into force on 11 August 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 August 1998. For the Commission Martin BANGEMANN Member of the Commission (1) OJ L 137, 28. 5. 1997, p. 10. (2) OJ L 212, 30. 7. 1998, p. 36.